Citation Nr: 0811506	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  04-40 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected left knee tendonitis. 

2.  Entitlement to an increased (compensable) rating for 
service-connected left foot plantar fasciitis. 

3.  Entitlement to an increased (compensable) rating for 
service-connected left tibialis muscle strain. 

4.  Entitlement to an increased (compensable) rating for 
service-connected postoperative inguinal hernia scar. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1984 to June 2004.  Service in southwest Asia 
during the Persian Gulf War is indicated by the evidence of 
record.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, granted service connection and 
assigned  noncompensable (zero percent) disability ratings 
for the above-mentioned issues.

The veteran was scheduled to appear for a hearing with the 
undersigned Veterans Law Judge (VLJ) in January 2008.  He 
failed to report for this hearing.  The veteran has provided 
no explanation for his failure to report, and he has not 
since requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed to have been withdrawn.  See 38 
C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

Issues not on appeal

The above-mentioned July 2004 rating decision also granted 
service connection for hemorrhoids and bilateral 
onychomycosis.  These disabilities were rated as 
noncompensably disabling.  The veteran's September 2004 
notice of disagreement indicated that he wished to appeal 
these issues, and the RO issued a statement of the case (SOC) 
in October 2004 which included those two issues as well as 
the four issues listed above.  However, the veteran's 
November 2004 substantive appeal [VA Form 9] did not list 
hemorrhoids and bilateral onychomycosis among the issues 
being appealed.  See 38 C.F.R. § 20.202 (2007) [if a SOC 
lists several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all issues 
or must specifically identify the issues being appealed].  

Accordingly, an appeal was not perfected as to those two 
issues, and those issues are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the United States Court of Appeals for 
Veterans Claims (the Court) determined that for an increased 
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Although the veteran received a VCAA notice letter in May 
2004, that letter did not inform the veteran of what evidence 
is required to establish an increased disability rating, nor 
did the letter address the crucial point regarding the effect 
that the worsening of the veteran's disabilities has had on 
his employment and daily life. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Further, 
where as here, an increase in disability rating requires a 
certain test result, such as a limited range of motion, 
specific medical findings, or evidence of a painful scar, 
notice of that specific criteria should be provided.  Notice 
of this kind was not contained in the May 2004 VCAA letter.  
See Vazquez-Flores, slip op. at 5-6. 

The tenor of the veteran's statements do not reflect that the 
veteran had actual knowledge of what is required for an 
increased disability rating.  Cf. Vazquez-Flores, slip op. at 
12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  
A corrective notice must therefore be provided.

Accordingly, the case is REMANDED for to he Veterans Benefits 
Administration (VBA) the following action:

1. VBA should send the veteran a 
corrective VCAA notice which conforms to 
the Court's holding in Vasquez.  A copy of 
the letter should be sent to the veteran's 
representative.

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



